Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 23, 2015

The Court of Appeals hereby passes the following order:

A14A2083. RES-GA RW, LLC v. PRIDGEN et al.

      “This [C]ourt has a duty to inquire into its jurisdiction to entertain each
appeal.” Eshleman v. Key, 326 Ga. App. 883, 884 (1) (755 SE2d 926) (2014). This
appeal arises from the entry of judgment on the pleadings in favor of the defendants
(collectively “Pridgen”) in an action brought by RES-GA RW, LLC, seeking to avoid
certain alleged fraudulent transfers in order to collect on a judgment against certain
defendants obtained on a promissory note and guaranty. The appellant, RES-GA RW,
LLC, raises issues concerning whether Pridgen’s conduct and certain corporate
structures resulted in fraudulent transfers under OCGA §§ 18-2-74 & 18-2-75,
thereby allowing the plaintiff access to certain corporate distributions to satisfy a
judgment in its favor.
      Both parties state in their appellate briefs that the underlying judgment serving
as the premise of the plaintiff’s claims was set aside during the pendency of this
appeal on March 20, 2014, by the United States District Court in the Northern District
of Georgia. This raises the question whether the case is moot because if there is no
judgment upon which to proceed, resolution of the appeal “would amount to the
determination of an abstract question not arising upon existing facts or rights.”
Collins v. Lombard Corp., 270 Ga. 120, 122 (1) (508 SE2d 653) (1998). Further, we
note that a provision of the corporate operating agreement being challenged – stating
that a husband’s interest in a company shall become 100 percent vested in his wife
if the husband’s interest becomes subject to an adverse priority lien by way of
judgment – potentially has not been implicated in light of the lack of an existing
judgment against the husband. Finally, the parties also do not dispute that another
action on the alleged debt has been filed in Cobb County Superior Court.
      Accordingly, in light of the above, the case is REMANDED for the trial court
to obtain the current status of the relevant litigation and determine whether the instant
appeal has been rendered moot. That decision, including any issue remaining in this
appeal, may be appealed by the filing of a notice of appeal within 30 days after entry
of the order.

                                         Court of Appeals of the State of Georgia
                                                                              03/23/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.